Citation Nr: 0632930	
Decision Date: 10/24/06    Archive Date: 10/31/06

DOCKET NO.  05-21 496	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder.


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. M. Macierowski, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1967 to 
December 1970.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from the Department of 
Veterans Affairs (VA) Regional Office in Muskogee, Oklahoma 
(RO).


FINDING OF FACT

A valid diagnosis of post-traumatic stress disorder (PTSD) 
based upon verified stressors is not of record.


CONCLUSION OF LAW

PTSD was not incurred in, or aggravated by, active military 
service.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.304 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

With respect to the veteran's claim for entitlement to 
service connection for PTSD, VA has met all statutory and 
regulatory notice and duty to assist provisions.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 
(2006).  Prior to initial adjudication of the veteran's 
claim, a letter dated in October 2004 satisfied the duty to 
notify provisions; additional letters were sent in January 
2005 and July 2006.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b) (1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002); see also Overton v. Nicholson, No. 02-1814 (U.S. Vet. 
App. Sept. 22, 2006).  The veteran's service medical records, 
VA medical treatment records, and identified private medical 
records have been obtained.  38 U.S.C.A. § 5103A, 38 C.F.R. 
§ 3.159.  The veteran was also accorded a VA examination in 
December 2004.  38 C.F.R. § 3.159(c) (4).  There is no 
indication in the record that any additional evidence, 
relevant to the issue decided herein, is available and not 
part of the claims file.  See Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  As there is no indication that any failure 
on the part of VA to provide additional notice or assistance 
reasonably affects the outcome of the case, the Board finds 
that any such failure is harmless.  See Mayfield v. 
Nicholson, 19 Vet. App. 103, 121 (2005), rev'd on other 
grounds, 444 F.3d 1328 (Fed. Cir. 2006); see also 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).   

The veteran contends that he currently has PTSD as a direct 
result of those noncombat-related stressors that he alleges 
to have experienced during active duty.  Service connection 
may be granted for a disability resulting from disease or 
injury incurred in or aggravated by service.  38 U.S.C.A. § 
1110; 38 C.F.R. § 3.303(a).  Service connection may also be 
granted for any disease diagnosed after discharge when all of 
the evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a) (2006); a link, established by medical evidence, 
between current symptoms and an inservice stressor; and 
credible supporting evidence that the claimed in-service 
stressor occurred.  38 C.F.R. § 3.304(f).

In adjudicating a claim for service connection for PTSD, the 
evidence necessary to establish the incurrence of a stressor 
during service to support a claim of entitlement to service 
connection for PTSD will vary depending on whether or not the 
veteran was "engaged in combat with the enemy."  See Hayes 
v. Brown, 5 Vet. App. 60, 66 (1993).  If it is determined 
through military citation or other supportive evidence that a 
veteran engaged in combat with the enemy, and the claimed 
stressors are related to combat, the veteran's lay testimony 
regarding the reported stressors must be accepted as 
conclusive evidence as to their actual occurrence and no 
further development or corroborative evidence will be 
necessary, provided that the testimony is found to be 
satisfactory, that is, not contradicted by service records, 
and "consistent with the circumstances, conditions, or 
hardships of such service."  38 U.S.C.A. § 1154(b) (West 
2002); 38 C.F.R. § 3.304(d), (f); Doran v. Brown, 6 Vet. App. 
283, 289 (1994).

However, if it is determined that a veteran did not engage in 
combat with the enemy, or the claimed stressor is not related 
to combat, the veteran's lay testimony alone will not be 
enough to establish the occurrence of the alleged stressor.  
In such cases, the record must contain service records or 
other corroborative evidence which substantiates or verifies 
the veteran's testimony or statements as to the occurrence of 
the claimed stressors.  See Zarycki v. Brown, 6 Vet. App. 91, 
98 (1993).

The veteran asserted in his November 2004 stressor statement 
that he was threatened at knifepoint by a fellow soldier, who 
said he would kill the veteran if the veteran did not take 
his place in the field.  However, during his August 2006 
Board hearing, the veteran asserted that about the same time 
he was threatened at knifepoint by a fellow soldier, that 
soldier also raped him on two occasions in December 1968.  
The Board notes that this August 2006 hearing is the first 
occasion that the veteran reported having been sexually 
assaulted; there is no prior evidence of this allegation in 
the record, and the veteran stated that he had never told 
anyone other than the Veterans Law Judge conducting the 
hearing of the rapes.

As the veteran's claimed stressors are not related to combat, 
his lay testimony alone is not enough to establish the 
occurrence of the alleged stressor.  See Moreau v. Brown, 9 
Vet. App. 389, 395 (1996); Dizoglio v. Brown, 9 Vet. App. 
163, 166 (1996).  In this case, the record must contain 
service records or other corroborative evidence that 
substantiates or verifies the veteran's testimony or 
statements as to the occurrence of the claimed stressor.  See 
West (Carlton) v. Brown, 7 Vet. App. 70, 76 (1994); Zarycki 
v. Brown, 6 Vet. App. 91, 98 (1993).  Moreover, a medical 
opinion diagnosing PTSD does not suffice to verify the 
occurrence of the claimed inservice stressors.  See Moreau, 9 
Vet. App. at 395-96; Cohen v. Brown, 10 Vet. App. 128, 142 
(1997).

Unexplained economic or social behavior changes can 
contribute to the corroboration of an inservice stressor 
resulting from a personal assault.  However, the evidence of 
record as a whole does not show any economic or social 
behavior changes to corroborate the veteran's claimed 
stressor.  The veteran's service personnel records show that 
he received a score of "excellent" on all of his 
assignments subsequent to the alleged attack, as he had prior 
thereto.  

Under 38 C.F.R. § 3.304(f), statements from family members, 
roommates, fellow service members, or clergy can be used in 
corroborating an inservice stressor due to personal assault 
for the purposes of establishing service connection.  As the 
veteran stated during his August 2006 hearing that he had 
never told anyone about the rapes until the hearing itself, 
there is no competent lay evidence, from either the veteran's 
family or fellow service members, to potentially corroborate 
elements of the alleged assault in accordance with 38 C.F.R. 
§ 3.304(f).  The record contains several statements from the 
veteran's family members and friends, but none of them speak 
to either of the alleged stressor events, and therefore are 
not probative for collaborative purposes.

The veteran has offered no competent corroborating evidence 
of his claimed stressor, and his service department records 
also do not support the claim regarding his claimed 
stressors.  Doran, 6 Vet. App. at 283.  Again, service 
connection for PTSD requires: (1) medical evidence 
establishing a diagnosis of the condition; (2) credible 
supporting evidence that the claimed inservice stressor 
occurred; and, (3) a link established by medical evidence, 
between current symptoms and an inservice stressor.  

To that end, although the veteran has a diagnosis of PTSD 
from his private psychologist, there is no evidence that it 
is based on the alleged stressor incidents, let alone on the 
veteran's account of the incident in conjunction with 
credible corroborating evidence that the claimed inservice 
stressors occurred.  The veteran's private psychologist 
stated in September 2004 that the veteran had chronic, severe 
PTSD, but gave no rationale for her opinion.  A February 2005 
profile from the veteran's case manager at the same treatment 
facility discussed the veteran's symptomatology, but noted 
that "time will be the key to proving his PTSD is service-
related."  Critically, neither of the private evaluations 
makes mention of, or relates the veteran's PTSD to, the 
alleged stressor events.  


Additionally, the VA psychiatric treatment records dated in 
November 2004, and VA mental disorders examination dated in 
December 2004, found that the veteran's symptomatology did 
not meet the criteria for a diagnosis of PTSD.  Specifically, 
the December 2004 VA examiner concluded that even though the 
veteran reported being threatened by the fellow soldier, the 
event itself did not appear to be traumatic enough to warrant 
a diagnosis of PTSD.  Instead, the veteran was found to have 
major depressive disorder, and personality disorder not 
otherwise specified.  As such, the record contains only one 
diagnosis of PTSD, and that diagnosis making no reference to 
either of the veteran's alleged stressor events, it is 
invalid for VA purposes.

Ultimately, the record does not contain sufficient evidence 
to corroborate the veteran's alleged stressors of the knife 
threatening or rape, and therefore, does not include a valid 
diagnosis of PTSD which is based on a verified stressor.  
Because a valid diagnosis of PTSD based upon verified 
stressors is not of record, the preponderance of the evidence 
is against the veteran's claim.  As such, the benefit of the 
doubt doctrine is inapplicable, and the claim must be denied.  
See 38 C.F.R. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

Service connection for PTSD is denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


